EXHIBIT 10.5

 

CERIDIAN CORPORATION
2004 LONG-TERM STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement
(Non-employee Director:  Retainer Restricted Share Award)

 

THIS AGREEMENT between you, [NAME], and Ceridian Corporation, a Delaware
corporation (the “Company”), is effective as of [GRANT DATE] (the “Date of
Grant”) and evidences the grant of a Restricted Stock award pursuant to the
Ceridian Corporation 2004 Long-Term Stock Incentive Plan (the “Plan”). Any
capitalized term used in this Agreement which is defined in the Plan shall have
the same meaning as set forth in the Plan, unless otherwise defined herein.

 

1.                                       Award. Effective as of the Date of
Grant, the Company has granted to you [NUMBER OF SHARES] shares of the Company’s
common stock, par value $0.01 per share (“Common Stock”), subject to the terms
and conditions set forth in this Agreement and the Plan (the “Awarded Shares”).

 

2.                                       Restrictions on Transferability.
Awarded Shares may not be sold, transferred, assigned, pledged or otherwise used
as collateral by you unless and until, and then only to the extent that, (a) the
Awarded Shares shall have vested pursuant to Section 4 or 6 hereof and (b) your
services as a member of the Board of Directors of the Company have terminated.

 

3.                                       Book-Entry Registration. Ownership of
Awarded Shares which are subject to restrictions on transferability shall not be
evidenced by a stock certificate, but rather shall be evidenced by an entry in a
certificateless book-entry stock account maintained by the Company’s transfer
agent for its Common Stock (the “Transfer Agent”) or another custodian
designated by the Company. You will receive written notification from the
Company of when all or a portion of your Awarded Shares are no longer subject to
restrictions on transferability pursuant to Section 2 hereof, and you will
receive instructions on how you may transfer or obtain a stock certificate for
your unrestricted shares. To facilitate the transfer to the Company of any
Awarded Shares that you might subsequently forfeit in accordance with the terms
of this Agreement, you agree to sign and promptly return to the Company with a
signed copy of this Agreement such stock power(s) as the Company may request.

 

4.                                       Vesting of Awarded Shares. Subject to
Sections 5 and 6 of this Agreement, the Awarded Shares will vest pro rata over
the calendar year in which the Date of Grant for the Awarded Shares occurred
(“Issuance Year”),

 

5.                                       Termination of Service. If your service
as a member of the Board of Directors of the Company terminates prior to
December 31 of the Issuance Year for any reason prior to a Change of Control (as
defined in Section 6 of this Agreement), a portion of the Awarded Shares shall
immediately be forfeited to the Company. The portion of the Awarded Shares
subject to forfeiture

 

--------------------------------------------------------------------------------


 

shall be determined by multiplying the number of Awarded Shares by a fraction,
the numerator of which is the number of days remaining in the Issuance Year
after the date of termination of service and the denominator of which is 365,
rounded down to the nearest whole share.

 

6.                                       Impact of a Change of Control. If a
Change of Control occurs, all unvested Awarded Shares will immediately and fully
vest, but shall remain subject to the restrictions on transferability set forth
in Section 2 of this Agreement until your service as a member of the Board of
Directors of the Company has terminated. For purposes of this Agreement, a
“Change of Control” shall mean the first of the following events to occur:

 

(a)                                  there is consummated a merger or
consolidation to which the Company or any direct or indirect subsidiary of the
Company is a party if the merger or consolidation would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) less than 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

 

(b)                                 the direct or indirect beneficial ownership
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) in the aggregate of securities of the Company representing
20% or more of the total combined voting power of the Company’s then issued and
outstanding securities is acquired by any person or entity or group of
associated persons or entities acting in concert; provided, however, that for
purposes hereof, the following acquisitions shall not constitute a Change of
Control: (1) any acquisition by the Company or any of its subsidiaries, (2) any
acquisition directly from the Company or any of its subsidiaries, (3) any
acquisition by any employee benefit plan (or related trust or fiduciary)
sponsored or maintained by the Company or any corporation controlled by the
Company, (4) any acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities, (5) any acquisition by a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
(6) any acquisition in connection with which, pursuant to Rule 13d-1 promulgated
pursuant to the Exchange Act, the individual, entity or group is permitted to,
and actually does, report its beneficial ownership on Schedule 13G (or any
successor Schedule); provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor Schedule), then, for purposes of this paragraph,
such individual, entity or group shall be deemed to have first acquired, on the
first date on which such individual, entity or group becomes required to or does
so report, beneficial ownership of all of the voting securities of the Company
beneficially owned by it on such date, and (7) any acquisition in connection
with a merger or consolidation which, pursuant to paragraph (a) above, does not
constitute a Change of Control; or

 

(c)                                  there is consummated a transaction
contemplated by an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an

 

2

--------------------------------------------------------------------------------


 

entity, at least 60% of the combined voting power of the voting securities of
which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale; or

 

(d)                                 the stockholders of the Company approve any
plan or proposal for the liquidation of the Company; or

 

(e)                                  a change in the composition of the Board
such that the “Continuity Directors” cease for any reason to constitute at least
a majority of the Board. For purposes of this clause, “Continuity Directors”
means those members of the Board who either (i) were directors on January 1,
2006, or (ii) were elected by, or on the nomination or recommendation of, at
least a two-thirds (2/3) majority of the then-existing Board (other than a
director whose initial assumption of office was in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company); or

 

(f)                                    such other event or transaction as the
Board shall determine constitutes a Change of Control.

 

7.                                       Rights with Respect to the Awarded
Shares. With respect to the Awarded Shares, you shall be entitled to exercise
the rights of a shareholder of Common Stock of the Company, including the right
to vote the Awarded Shares and the right to receive dividends thereon as
provided in Section 8 of this Agreement, unless and until the Awarded Shares are
forfeited pursuant to Section 5 hereof. Your rights with respect to the Awarded
Shares shall remain forfeitable at all times prior to the date or dates on which
the Awarded Shares vest in accordance with Sections 4 or 6 hereof.

 

8.                                       Dividends and Distributions. If there
is any change in the number or character of the Common Stock of the Company
(through any stock dividend or other distribution, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation split-up,
spin-off, combination, repurchase or exchange of shares or otherwise), you shall
then receive upon such vesting the number and type of securities or other
consideration which you would have received if such Awarded Shares had vested
prior to the event changing the number or character of the outstanding Common
Stock. Any additional shares of Common Stock, any other securities of the
Company and any other property (including cash dividends or other cash
distributions) distributed with respect to the Awarded Shares prior to the date
the Awarded Shares vest and become free of restrictions on transferability shall
be subject to the same restrictions, terms and conditions as the Awarded Shares
to which they relate, shall be promptly deposited with the Transfer Agent or
another custodian designated by the Company and shall be distributed to you at
the same time the Awarded Shares become free of restrictions on transferability.

 

9.                                       Subject to Plan. The Award and the
Awarded Shares granted and issued pursuant to this Agreement have been granted
and issued under, and are subject to the terms of, the Plan. The terms of the
Plan are incorporated by reference in this Agreement in their entirety, and by
execution of this

 

3

--------------------------------------------------------------------------------


 

Agreement, you acknowledge having received a copy of the Plan. The provisions of
this Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan. In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail.

 

10.                                 Governing Law. The validity, construction,
interpretation, administration and effect of this Agreement will be governed by
and construed exclusively in accordance with the laws of the State of Delaware,
without regard to its conflicts of law principles.

 

11.                                 Successors and Assigns. This Agreement will
be binding upon and inure to the benefit of the successors and permitted assigns
of you and the Company.

 

[The Remainder of the Page Left Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

In Witness Whereof, you and Ceridian Corporation have executed this Agreement as
of the Date of Grant.

 

CERIDIAN CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

[NAME]

 

Its:

 

 

 

 

 

 

Participant’s Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Version:  3/8/2006

 

 

 

 

5

--------------------------------------------------------------------------------